WAL-MART STORES, INC., a Delaware corporation, and WACHOVIA BANK OF GEORGIA, N.A., in its capacity as Trustee of the WAL-MART STORES, INC. CORPORATION GRANTOR TRUST, Plaintiffs Below-Appellants,
v.
AIG LIFE INSURANCE COMPANY, a Delaware corporation, HARTFORD LIFE INSURANCE COMPANY, a Connecticut corporation, WESTPORT MANAGEMENT SERVICES, INC., a Delaware corporation, INTERNATIONAL CORPORATE MARKETING GROUP, LLC, a Delaware limited liability company, NATIONAL BENEFITS GROUP, INC., d/b/a MARSH FINANCIAL SERVICES, a Minnesota corporation, SEABURY & SMITH, INC., a Delaware corporation; MARSH Inc., a Delaware Corporation, and MARSH & McLENNAN NATIONAL MARKETING CORPORATION, n/k/a J & H MARSH & McLENNAN PRIVATE CLIENT SERVICES, INC., a Delaware corporation, Defendants Below-Appellees.
No. 579, 2008
Supreme Court of Delaware.
Submitted: May 6, 2009
Decided: May 12, 2009
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 12th day of May 2009, upon consideration of the briefs of the parties and their contentions at oral argument, it appears to the Court that there are material issues of fact as to whether Appellants' alleged injuries were inherently unknowable and whether Appellants were blamelessly ignorant of Appellees' alleged fraud of understating the tax risks associated with Appellants' Corporate-Owned Life Insurance program. These material issues of fact preclude summary judgment on the Statute of Limitations, 10 Del. C. § 8106, in favor of Appellees.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is REVERSED and this matter is REMANDED for further proceedings consistent with this Order.